Wright, C. J.
In the case of Thompson v. Blanchard, 2 Iowa, 44, we had occasion to speak of what testimony might be received, to affect tbe validity of tbe award then in suit. There the question arose as to the admissibility of the testimony offered, while in this case, we are asked to determine whether that submitted, is sufficient to set aside the award ? It was held in the above case, however, that the whole burden of proof was on the party seeking to set it aside, and that it was his duty to clearly satisfy the court, of any alleged mistake, and that he was prejudiced thereby.- We perceive no reason for changing tbis rule, aud least of all, *578would we be willing to recognize one less stringent. In these proceedings, the parties select their own judges, andas a mode of settlement, it should receive every reasonable encouragement from courts of justice. And, indeed, we may go further, and say, that a party should not only make out the mistake clearly and fully, and that he was prejudiced thereby, but also show that if it had not occurred, the award would have been different. Knox v. Symonds, 1 Ves. 369; Burchell v. Marsh, 17 How. 344. And the same is true, where in the absence of fraud, it is claimed that certain matters were in fact before the arbitrators, within the terms of the agreement, which were not acted upon or examined by them.
The question, then, is not as to the admissibility of evidence of that character, to impeach an award, but whether that offered is sufficient, or whether it satisfies us of such mistake, or neglect of duty, on the part of the arbitrators, as to afford sufficient grounds for setting aside their finding. These cases must for the most part depend upon their own peculiar circumstances, and it is difficult to find any general rule by which they can be determined. But giving due weight to all the circumstances urged by appellants, and treating their affidavits as entitled to all the credibility claimed, we are not. satisfied that this award should have been set aside. We know of no rule upon which we would be justified in disturbing it, and there are no circumstances •of an equitable character, to satisfy us that the party should be again heard. There is nothing certainly to show fraud, .corruption, or improper conduct, on the part of the arbitrators. The only pretence for setting it aside is, that they did not hear certain testimony, or did not adjudicate and report upon a controversy, or perhaps controversies, between the parties touching the right to certain real estate. To sustain this allegation, we have the exparte affidavit of the defendant, corroborated in part, by that of one other person. All that is shown with any degree of positiveness, as to the action of the arbitrators is, that one of them said, they did not consider said deed and letter. Why they did not, is not shown, and for aught that appears, they were entirely justified in *579•disregarding them. What other testimony they had before them, does not appear. The letter may have been obtained by fraud, and they may have so found; there may have been some subsequent arrangement different in its character, with regard to such property; they may have found that defendant had, after the writing of the letter, been paid the amount claimed to have been advanced by him; and for any of these reasons, as well as many others that will readily suggest themselves, they might have been fully justified in disregarding, or not considering, said deed and letter. To avoid after difficulty and uncertainty in such cases, it is always better that the parties, by their article of submission, should specify particularly what matters are to be passed upon. This method is more apt to protect their several rights and interests, and prevent the very confusion and prejudice,, which is claimed to have occurred in this instance. And when they submit all matters in difference, as was done in this case, both parties should be required to submit in writing their respective claims, so that in some tangible shape, it may be known what were all their differences. In the absence of any showing, that this was done, however, if the arbitrators have found a general sum for one party, or have determined, after hearing the parties, that one of them should do a particular thing, we would be unwilling to interfere with their finding and determination, upon the meagre showing made in this case. Wellington v. Warner, 10 Metc. 431; Warfield v. Holbrook, 20 Pick. 531; Karthans v. Fener, 1 Pet. 227; Story on Cont; § 85 b. If their failure to specifically report as to the situation and ownership of the property referred to in appellant’s affidavit, shall result in his prejudice, we think such prejudice should be more clearly established, and neglect and mistake on their part, be more fully proved, before we could put the parties to all the expense and trouble of a second investigation. This view of the case, renders it unnecessary to determine whether the motion of appellant to set aside the award in the District Court, was made in time.
Judgment affirmed.